Citation Nr: 0611002	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 22, 
2000, for the grant of service connection for a low back 
strain.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for a low back strain 
and assigned a 20 percent disability rating effective from 
August 22, 2000, the date of receipt of the reopened claim 
for this condition.  The veteran wants an earlier effective 
date for the grant of service connection.

Also, the Board notes that, during his March 2006 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, the veteran withdrew his claims for 
service connection for hearing loss and tinnitus.  Therefore, 
his only remaining claim on appeal concerns his request for 
an earlier effective date.  See 38 C.F.R. § 20.204(b), (c) 
(2005).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  In a June 1972 rating decision, the RO denied service 
connection for a low back disorder, and the veteran did not 
appeal.

3.  The veteran's application to reopen his claim for service 
connection for a low back disorder was received by the RO on 
August 22, 2000.




CONCLUSION OF LAW

The requirements are not met for an effective date earlier 
than August 22, 2000 for the grant of service connection for 
a low back strain.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.156, 
3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, to the extent possible, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).



Also recently, in Dingess/Hartman v. Nicholson, the U. S. 
Court of Appeals for Veterans Claims (Court) addressed the 
applicability of the VCAA notice requirements to situations, 
as here, where VA has granted service connection 
for a disability, but the veteran disagrees with the 
effective date assigned.  Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 2003).  
The Court found that the notice requirements are also 
applicable to the effective date assigned.  Id. at *12.  
Specifically, VA must notify the claimant that "that the 
effective date of an award of service connection and any 
assigned disability rating(s) will be determined based on 
when VA receives the claim, when the evidence that 
establishes the basis for a disability rating that reflects 
that level of disability was submitted, or on the day after 
the veteran's discharge from service if the claim that is the 
basis for which service connection is awarded is submitted 
within one year after discharge."  Ibid.

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In this case at hand, the veteran was sent a VCAA letter in 
December 2003 explaining the type of evidence (new and 
material) required to reopen his previously denied claim for 
service connection for a low back disorder, as well as the 
evidence necessary to substantiate his claim on the merits, 
if reopened.  The letter also indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  Although the 
letter did not notify him that a schedular or extraschedular 
disability rating would be determined by applying relevant 
diagnostic codes in the rating schedule, this information was 
provided to him in the March 2004 rating decision.  Likewise, 
the August 2005 statement of the case (SOC) apprised him as 
to how the effective date of an award of service connection 
is determined.


The August 2005 SOC also satisfied the VCAA notice 
requirements as expressed by the Court in Dingess.  See 
Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")

In the December 2003 VCAA letter, there was no specific 
mention, per se, of the "fourth element" discussed in 
Pelegrini II, but the letter nonetheless explained that the 
veteran should identify and/or submit any supporting 
evidence.  The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Also bear in mind the veteran initially was provided VCAA 
notice in December 2003, so prior to the RO's adjudication 
and grant of service connection for his low back strain in 
March 2004.  (Note:  There also had been a 
prior adjudication, but denial of his petition to reopen in 
April 2001, before sending him VCAA notice.)  Consequently, 
this complied with the Pelegrini II requirement that VCAA 
notice, to the extent possible, precede the RO's initial 
adjudication.  The more recent August 2005 SOC and March 2006 
video-conference hearing before the undersigned VLJ also 
provided the veteran with ample opportunity to respond with 
evidence to substantiate an earlier effective date before his 
appeal was certified to the Board.  See, e.g., Huston v. 
Principi, 17 Vet. App. 195 (2003) (indicating the VCAA 
requires that VA apprise the veteran that evidence of an 
earlier filed claim is needed to substantiate his claim for 
an earlier effective date).  He has not indicated, since the 
August 2005 SOC, that he has any additional relevant evidence 
to submit or that needs to be obtained.  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2005).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Here, the veteran first filed a claim for service connection 
for a low back disorder in March 1972, the same month his 
military service ended.  A June 1972 rating decision denied 
his claim.  The RO sent him a letter apprising him of his 
procedural and appellate rights, but he did not appeal that 
decision.  Consequently, it became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 4005 
(within one year from the date of mailing the notice of the 
RO's decision, a notice of disagreement (NOD) must be filed 
to initiate an appeal of any issue adjudicated by the RO).  
See also 38 U.S.C.A. § 7105(c) (If an NOD is not filed within 
one year of notice of the decision, the RO's determination 
becomes final and binding on the veteran based on the 
evidence then of record).

The veteran's reopened claim for service connection for a low 
back disorder was received on August 22, 2000, and based on 
his hearing testimony before the RO and a favorable medical 
opinion following a July 2002 VA examination, a March 2004 
rating decision granted service connection for a low back 
strain and assigned a 20 percent disability evaluation 
effective from August 22, 2000, the date of receipt of the 
reopened claim.  

Given the above facts and procedural history, there simply is 
no legal authority for the Board to assign an earlier 
effective date in this case, as there is no indication the 
veteran specifically acted to reopen his claim for service 
connection for a low back disorder prior to August 22, 2000.  
While the Board acknowledges his assertions, including during 
his video-conference hearing, that he repeatedly inquired at 
the local VA Medical Center (VAMC) about the location of his 
service medical records, but was told they were lost, there 
is no evidence of record suggesting he made any such 
inquiries way back when - in 1972 or thereabouts, such that 
even an informal claim could be construed.  Nor, as 
mentioned, did he make an attempt to appeal his 1972 claim, 
or, upon the claim becoming final, attempt to reopen it prior 
to August 22, 2000.  The file does not contain a written 
claim - formal or informal, between the June 1972 denial and 
the August 2000 claim to reopen.

Similarly, there is no indication in the record the veteran 
received VA treatment or underwent any VA examination or 
hospitalization for a low back disorder which may be 
construed as an informal claim to reopen the claim of service 
connection.  And he does not allege, and the evidence does 
not otherwise suggest, there was clear and unmistakable error 
(CUE) in the RO's 1972 decision.  38 U.S.C.A. § 7111(a) (West 
2002); 38 C.F.R. § 3.105(a).  Moreover, while the Board is 
mindful of his statements that his low back disorder has 
existed since service, there is no provision for payment of 
benefits from an earlier date based on a disorder's existence 
from a date previous to the actual receipt of the claim.  
See 38 C.F.R. §§  3.400(b)(2), (r).

Furthermore, despite the veteran's assertions that he did not 
undergo a VA examination prior to the RO's June 1972 denial 
of his claim, or in the alternative, that he did not receive 
notice of the June 1972 rating decision, these assertions are 
specifically contradicted by a review of the record.  His 
claims file contains a report of his April 1972 VA 
examination.  More significantly, there is no evidence of 
record indicating that the June 1972 rating decision, and 
more importantly notice of it, was returned as undeliverable.  
See e.g., Schoolman v. West, 12 Vet. App. 307, 310 (1999) 
(clear evidence to the contrary is required to rebut the 
presumption of administrative regularity, i.e., the 
presumption that the notice was sent in the regular course of 
government action).  As such, the presumption of 
administrative regularity that supports the official acts of 
public officers, see Butler v. Principi, 244 F.3d 1337, 1340 
(2001), applies.  See also Schoolman, supra ("an appellant's 
statement of nonreceipt does not by itself constitute the 
type of clear evidence needed to rebut the presumption of 
regularity that the notice was sent.").

As the effective date can be no earlier than the date of 
receipt of the reopened claim, August 22, 2000 is the correct 
effective date in this particular instance.  
See 38 C.F.R. §§ 3.158, 3.400(q),(r).  See also Melton v. 
West, 13 Vet. App. 442 (2000).

For these reasons, the preponderance of the evidence is 
against the veteran's claim for an earlier effective date, 
meaning the benefit-of-the-doubt rule is inapplicable.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an effective date earlier than August 22, 2000, 
for service connection for a low back strain, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


